DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 120 as found in Figures 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 6 and 13, the claims state that the prism sets a sensitivity of optic power for a predetermined refractive index by adjusting an angle formed between the first and second surfaces of the prism.  While it is clear from the specification that by providing different prisms with different angles θP as seen in Figure 1 and further shown in Figures 8 and 9, the normalized optic power changes as shown in Figure 6, the use of the word “adjusting” in the claims makes it appear as though the prism itself is adjustable.  However, it is not clear how the prism itself is adjustable; that is, it is unclear how one having ordinary skill of the art can adjust the angle of an already constructed prism as a plain reading of the claims would suggest.  The examiner suggests, to overcome this rejection, amending the claims in such a way that makes it clear that different prisms with different angles between the first and second surfaces are needed to set a sensitivity of optic power for a predetermined refractive index rather than the currently used claim language.
As for claims 7 and 14, the claims state that the linearity and sensitivity of optic power for a predetermined refractive index is configured to be set by adjusting the numerical aperture of the first optical cable.  However, similarly to the rejection set forth above, while it is clear from the specification that providing different optical cables with different numerical apertures will change the normalized optic power in terms of refractive index as seen in Figure 7, the use of the word “adjusting” in the claims makes it appear as though the numerical aperture of the optical cable itself is adjustable.  However, it is not clear how the optical cable itself is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR 20020094110) in view of Yamamoto (JP 2001242079).
	Regarding claim 1, Cho (Fig. 1) discloses an optical refractometer comprising a lens 2 that includes a first surface to which light is incident (this is the surface closest to optical fiber 1 in Fig. 1) and a second surface to which the incident light is refracted when it contacts a substance (see element 4, which is the lens to measured liquid interface), with light having refracted off of the element when it is equal to or larger than the critical angle being passed to a different portion of this surface to be reflected and then exit the lens through the first surface (this is the right side of the lens as seen in Fig. 1); a light source 22 configured to emit light onto the first surface of the lens; and a sensor 15 configured to receive the light reflected from the lens and output from the first surface, wherein the light projected from the light source is configured to travel an optical path that directs the light to pass through the first surface of the lens, refract on the second surface, reflect on a different part of the second surface, and emit and condense to the first surface (see Fig. 1).
Cho, however, fails to disclose that the refractometer includes a prism that includes the three claimed surfaces, and that the light travels on an optical path off of those three distinct surfaces as claimed.
	Yamamoto, in a refractive index sensor (Fig. 13), discloses an embodiment featuring a prism 1.  Here, input light 3 enters the prism at location g on a first surface on which light is incident.  Then, light is eventually refracted from surface a near medium 2 to be measured (this is the second surface).  The refracted light then reflects off of a third surface at locations j and k, and this light is then remitted as light 4 through the first surface at location m.

	As for claim 3, the combined device discloses the claimed invention as set forth above regarding claim 1, but fails to disclose a light reflection layer disclosed on the third surface of the prism that blocks contact between the substance and the third surface. 
However, the examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a reflective layer on the third surface of the combined device of Cho and Yamamoto to block contact of the third surface and the substance, the motivation being that such a layer will ensure that light that interacts with the third surface is fully reflected from that surface, and no unwanted refraction takes place as a result of any further interaction with the substance other than light refracting off the second surface of the prism.  As indicated above regarding claim 1, this ensures more light is captured by the detector.
	As for claim 4, the combined device, as seen in Cho, further discloses a first optical cable 1 connecting the light source and the first surface of the prism (light from source 22 travels 
	As for claim 5, while both Cho and Yamamoto disclose that the substance being measured is a liquid (seethe abstract of both Cho and Yamamoto, for example), the combined device fails to disclose that the first and second optical cables are integrated into one unit to be immersed in the substance.
	However, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the optical cables into one unit, the motivation being that such integration allows for the device to be more compact as a result of that integration, along with allowing the refractometer to be more easily portable and transportable between fluids to be measured.
	Regarding claim 8, Cho (Fig. 1) discloses a real time monitoring analysis device comprising an optical refractometer including: a lens 2 that includes a first surface to which light is incident (this is the surface closest to optical fiber 1 in Fig. 1) and a second surface to which the incident light is refracted when it contacts a substance (see element 4, which is the lens to measured liquid interface), with light having refracted off of the element when it is equal to or larger than the critical angle being passed to a different portion of this surface to be reflected and then exit the lens through the first surface (this is the right side of the lens as seen in Fig. 1); a light source 22 configured to emit light onto the first surface of the lens; and a sensor 15 
	Cho, however, fails to disclose that the refractometer includes a prism that includes the three claimed surfaces, and that the light travels on an optical path off of those three distinct surfaces as claimed.
	Yamamoto, in a refractive index sensor (Fig. 13), discloses an embodiment featuring a prism 1.  Here, input light 3 enters the prism at location g on a first surface on which light is incident.  Then, light is eventually refracted from surface a near medium 2 to be measured (this is the second surface).  The refracted light then reflects off of a third surface at locations j and k, and this light is then remitted as light 4 through the first surface at location m.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the measurement lens of Cho with the 
	As for claim 10, the combined device, as seen in Cho, further discloses a first optical cable 1 connecting the light source and the first surface of the prism (light from source 22 travels through cable 1 to reach the prism taught by Yamamoto); and a second optical cable 7 connecting the sensor and the third surface of the prism (light exiting the prism travels through cable 7 to reach sensor 15).
	Ass for claim 11, the combined device, as seen in Cho, discloses that the sensor 15 comprises a photodetector or a charge coupled device (the photodiode disclosed by page 2 of the English translation is the claimed photodetector).
	As for claim 12, the combined device, as seen in Cho, discloses a controller 18 connected to the light source and the sensor to control them (as per page 2 of the English translation, element 18 not only performs processing but control of the light source).  However, the combined device fails to disclose that the light source, sensor, and controller are integrated as one transmission/reception unit.
	However, it has been held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Allowable Subject Matter
Claims 2, 6, 9, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2 and 9, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitations of claims 1 and 8, respectively, wherein the prism has a wedge shape such that an acute angle is formed between the first surface and the second surface at one side and the third surface has a curved or aspherical shape connecting the first surface and the second surface on the other side, in combination with the rest of the limitations of the above claim.
The examiner notes that while US Pat. 4,682,889 to Harmer discloses a prism with a curved surface for measuring the refractive index of a fluid, the prism disclosed therein fails to meet the limitations of the specific prism disclosed by the instant claims.
As to claims 7 and 14, while the current further limitations of claims 4 and 10, respectively, cannot be seen in the prior art, a discussion of the specific limitations found .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0293274 to Cagran et al discloses a deflecting prism for refractometry, while US 2014/0104601 to Baba discloses a refractometer with a prism featuring a reflective material applied to a surface thereof (see prism surface 1308 on prism 1300 in Fig. 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 20, 2021